Todd S. Cushner, Esq.                                         HEARING DATE: NOVEMBER 28, 2018
Cushner & Associates, P.C.                                    HEARING TIME: 10:00 A.M.
Attorneys for the Debtor
399 Knollwood Road, Suite 205
(914) 600-5502 / (914) 600-5544
todd@cushnerlegal.com
UNITED STATES BANKRUPTCY COURT
SOUTHERN DISTRICT OF NEW YORK
----------------------------------------------------------X
IN RE:                                                        CHAPTER 13

        MARY ANN COLLINS,                                     CASE NO. 17-23700 (RDD)

                          DEBTOR
----------------------------------------------------------X

   NOTICE OF MOTION AND AFFIRMATION WITH POINTS OF LAW IN SUPPORT
     OF MOTION VOIDING LIEN PURSUANT TO 11 U.S.C. §§ 506(a), 506(d) AND
         OBJECTION TO CLAIM PURSUANT TO 11 U.S.C. § 502(a)(1) AND
        FEDERAL RULES OF BANKRUPTCY PROCEDURE 3007 AND 3012

        PLEASE TAKE NOTICE THAT upon the debtor, Mary Ann Collins (the “Debtor”)

Notice of Motion and Affirmation with Points of Law in Support of Motion Voiding Lien

Pursuant to 11 U.S.C. §§ 506(a) and 506(d) and Objection to Claim Pursuant to 11 U.S.C. §

502(a)(1), (the “Motion”) of Todd S. Cushner, Esq. dated, October 17, 2018, by her attorneys,

Cushner & Associates, P.C., the undersigned will move the this Court before the Honorable

Robert D. Drain, United States Bankruptcy Judge, at the U.S. Bankruptcy Court, Southern

District of New York, 300 Quarropas Street, White Plains, New York 10601 on November 28,

2018 at 10:00 a.m. for an Order: (1) Valuing the third mortgage lien against the Debtor’s real

property located at 97 Amherst Drive, Yonkers, New York 10710 at ZERO, declaring said third

mortgage lien void and disallowing said lien; (2) Reclassifying Claim No. 2, held by Citizens

Bank, N.A. in the amount of $196,452.93 as a general unsecured claim; and (3) for such other and

further relief that this Court deems just and proper.
       PLEASE TAKE FURTHER NOTICE that objections, if any, are to be served on the

undersigned and filed at least seven (7) days before the hearing date. The objection and proof of

service shall be filed and a courtesy copy shall be provided to chambers.

Dated: White Plains, New York
       October 17, 2018
                                                       Respectfully submitted,


                                             By:       /s/ Todd S. Cushner
                                                       Todd S. Cushner, Esq.
                                                       Cushner & Associates, P.C.
                                                       Attorneys for Debtor
                                                       399 Knollwood Road, Suite 205
                                                       White Plains, New York 10603
                                                       (914) 600-5502 / (914) 600-5544
                                                       todd@cushnerlegal.com




                                                   2
